Appeal from a judgment of the Supreme Court, Seneca County (Dennis F. Bender, A.J.), dated February 2, 2009 in a habeas corpus proceeding. The judgment granted the petition and directed release of petitioner to parole supervision.
It is hereby ordered that said appeal is dismissed without costs.
Memorandum: Respondent appeals from a judgment granting the petition seeking a writ of habeas corpus and directing petitioner’s release to parole supervision. During the pendency of this appeal, however, petitioner’s parole was violated and petitioner is presently incarcerated. This appeal therefore has been rendered moot (see People ex rel. Maldonado v Williams, 67 AD3d 1328 [2009]), and the exception to the mootness doctrine does not apply (cf. Lindsay v New York State Bd. of Parole, 48 NY2d 883 [1979]; People ex rel. Frisbie v Hammock, 112 AD2d 721 [1985]).
All concur except Hurlbutt, J.P., who is not participating. Present—Hurlbutt, J.P., Martoche, Smith, Carni and Pine, JJ.